Citation Nr: 0604620	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-31 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
narcolepsy, and if so, entitlement to service connection for 
the same. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss, and if so, entitlement to service connection 
for the same.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostatitis, and if so, entitlement to service connection for 
the same.

4.  Entitlement to an increased evaluation for tension 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant; his wife

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957, with reported but unverified service from February to 
July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen previously denied 
claims of entitlement to service connection for narcolepsy 
and prostatitis; reopened and denied a claim for service 
connection for hearing loss; and, continued a 10 percent 
rating for the veteran's service-connected headache 
disability.  

A review of the record reveals that during the course of the 
appeal, the RO reopened the claim of entitlement to service 
connection for narcolepsy by rating decision in December 
2002, at which time it denied the claim on the merits.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted for each of the previously denied claims.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).  

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a video conference hearing in July 2005 to 
present testimony on the issues on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has 
been associated with the claims file.

The Board notes that during the course of the veteran's 
hearing, his attorney indicated his intent to file a motion 
for revision of a November 1990 Board decision on the basis 
of clear and unmistakable error.  However, no motion 
compliant with 38 C.F.R. § 20.1404 (2005) was received by the 
Board.  Therefore, the Board does not take jurisdiction of 
that issue.

The claim of entitlement to service connection for hearing 
loss is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.


FINDINGS OF FACT

1.  In January 2002, the Board denied a claim for service 
connection for narcolepsy.  The veteran did not appeal this 
decision.

2.  Evidence presented since the January 2002 decision 
denying service connection for narcolepsy relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  In April 1999, the RO denied a claim for service 
connection for hearing loss.  The veteran did not appeal this 
decision.

4.  Evidence presented since the April 1999 decision denying 
service connection for hearing loss relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

5.  In November 1990, the Board denied a claim for service 
connection for a genitourinary condition, to include 
prostatitis.  The veteran did not appeal this decision.

6.  The last final (unappealed) disallowance of the veteran's 
attempt to reopen the prostatitis claim was in March 1996, 
for a lack of new and material evidence.

7.  Evidence received since the March 1996 RO decision 
declining to reopen the veteran's claim of service connection 
for prostatitis is cumulative and redundant of the evidence 
of record and does not relate to an unestablished fact 
necessary to substantiate the claim.

8.  The veteran's idiopathic hypersomnia has been medically 
related to his active duty service.  

9.  The veteran's tension headaches cause prostrating attacks 
approximately two times a week and require seclusion in a 
quiet, dark place for several hours at a time. 


CONCLUSIONS OF LAW

1.  The January 2002 Board decision declining to reopen the 
claim for service connection for narcolepsy is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

2.  Evidence added to the record since the January 2002 Board 
decision is new and material; thus, the claim of entitlement 
to service connection for narcolepsy is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2005).

3.  The April 1999 RO decision denying the veteran's claim 
for service connection for hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).

4.  Evidence added to the record since the April 1999 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2005).

5.  The March 1996 RO decision declining to reopen the claim 
for service connection for prostatitis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).

6.  Evidence added to the record since the March 1996 rating 
decision is not new and material; thus, the claim of 
entitlement to service connection for prostatitis is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2005).

7.  The veteran's idiopathic hypersomnia was incurred in his 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

8.  The criteria for a 50 percent rating for tension 
headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.20, 4.27, 
4.124a, Diagnostic Code 8199-8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issues on appeal arise from 
applications to reopen previously denied claims for service 
connection and from a claim for an increased evaluation.  In 
this context, the Board notes that substantially complete 
applications were received in May and June 2002.  In July 
2002, prior to its adjudication of these claims, the AOJ 
provided notice to the veteran regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
a claim for service connection; information and evidence that 
would constitute new and material under the law; and 
information and evidence necessary to substantiate a claim 
for an increased evaluation. 

In this correspondence, the RO also informed the veteran of 
information and evidence that VA would seek to provide, as 
well as information and evidence that the veteran was 
expected to provide.  While he was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Thus, the Board finds that 
the content and timing of the July 2002 notice comport with 
the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records are associated with the claims file.  
All identified and relevant private and VA treatment records 
have been secured.  As will be discussed more fully below, 
when deemed appropriate by law, the veteran was medically 
evaluated in conjunction with his claims.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

New & Material Evidence

The initial issue that the Board must address with respect to 
the veteran's claims for service connection for narcolepsy, 
hearing loss, and prostatitis, is whether new and material 
evidence has been submitted so as to reopen his previously 
denied claims. 

Applicable law provides that a Board or an RO decision which 
is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.1100, 20.1103.  Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied.  38 U.S.C.A. § 5108 provides that "if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

The Board notes that the standard for new and material 
evidence was amended during the course of the appeal.  See 38 
C.F.R. § 3.156(a) (2002).  That amendment applies only to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  Since the veteran's 
claims were received after that date, in May and June 2002, 
the law in effect when the claims were filed is applicable.

Accordingly, "new" evidence is existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2005).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

Narcolepsy 

The veteran seeks service connection for a sleep disorder.  
By rating decision dated in August 1998, the RO denied the 
veteran's claim for narcolepsy on the basis that there was no 
treatment for it in service and therefore no relationship 
established between it and his service.  The evidence of 
record at the time consisted of the veteran's service medical 
records; private treatment records, from April 1958 to 
November 1995; and VA treatment records, from November 1987 
to May 1998.  The veteran appealed the decision, and the 
Board confirmed the denial of his claim by decision in 
January 2002.  The veteran did not appeal the Board's 
decision; therefore, it is deemed final.  38 C.F.R. 
§ 20.1100.

The veteran attempted to reopen the claim in May 2002, by 
submitting evidence of his treatment for a sleep-related 
disorder.  The RO declined to reopen the claim in November 
2002, for a lack of new and material evidence on the issue of 
a link between his service and his current disability.  The 
veteran filed a timely appeal, during which time he submitted 
a medical opinion, dated in October 2002, that posited that 
the court martial the veteran received in service for falling 
asleep while on guard duty was an early symptom of his 
current sleep disorder, thereby establishing a link to his 
service. 

The Board finds this opinion to be new, in that it had not 
previously been submitted to agency decisionmakers.  It is 
material, because it relates to an unestablished fact 
necessary to substantiate the claim, namely a medical nexus 
to service.  Additionally, presuming the credibility of the 
opinion, it raises a reasonable possibility of substantiating 
the veteran's claim.  Accordingly, new and material evidence 
having been submitted, the veteran's application to reopen 
his claim of entitlement to service connection for narcolepsy 
is granted.  The Board will render a decision based on the 
merits of the claim below.

Hearing Loss

The veteran also seeks service connection for hearing loss.  
By an August 1998 rating decision, the RO denied the 
veteran's claim on the basis that he had no current diagnosis 
of the disability.  The evidence of record at the time 
consisted of veteran's service medical records; private 
treatment records, from April 1958 to November 1995; and VA 
treatment records, from November 1987 to May 1998.  The 
veteran did not appeal the decision; however, he did submit 
additional VA medical records within one year of the 
decision.  In April 1999, the RO reviewed these records and 
reissued the denial of his claim.  

The veteran attempted to reopen the claim in June 2002 by 
submitting evidence of his treatment for hearing loss.  The 
RO reopened the claim in its November 2002 rating decision, 
presumably on the basis of the newly submitted diagnosis, 
though it was not stated. The RO denied the claim, stating 
that there was no nexus to service.  The veteran filed a 
timely appeal.  During the course of the appeal, specifically 
in December 2002, the veteran underwent audio examination at 
VA.  A noise exposure history was taken and was positive only 
for in-service noise exposure.  A diagnosis of bilateral 
sensorineural hearing loss was then noted.

The Board finds that this December 2002 examination is new, 
in that a comprehensive examination had not been performed 
prior to that time.  Furthermore, the Board finds the results 
of the exam to be material, as they tend to establish a 
positive nexus to service, when presumed to be credible.  
Thus, new and material evidence having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for hearing loss is granted.  The merits 
of the claim are addressed in the remand portion of the 
decision below.




Prostatitis

The veteran seeks service connection for prostatitis.  By 
rating decision dated in November 1988, the RO denied the 
veteran's claim for a genitourinary condition to include 
prostatitis.  The evidence of record at the time consisted of 
the veteran's service medical records; a 1963 VA examination; 
private records dated from April 1958 to May 1986; and, VA 
records dated from November 1987 to October 1988.  These 
records documented ongoing clinical treatment for various 
disorders, to include prostatitis.  The RO denied the claim 
without discussion in November 1988.  The veteran filed a 
timely appeal, and in a November 1990 decision, the Board 
denied service connection, citing a lack of a nexus to the 
veteran's service.  The veteran did not appeal the Board's 
decision; therefore, the November 1990 decision is final.  
38 C.F.R. § 20.1100.

The veteran again attempted to reopen the claim in September 
1995, submitting private records from February 1987 to 
November 1995.  The RO found that no new and material 
evidence had been submitted in its March 1996 rating 
decision.  The veteran did not appeal the decision, and thus, 
it became final.  38 C.F.R. § 20.1103.

The veteran's most recent attempt to reopen the claim was in 
June 2002.  Since the last final disallowance in March 1996, 
additional private and VA treatment records have been added 
to the file.  These document treatment for benign prostatic 
hypertrophy and prostatitis.  The RO denied the veteran's 
claim to reopen by decision in November 2002.  The veteran 
filed a timely appeal.

Of the records submitted by the veteran in this attempt to 
reopen, none speaks to the issue of a connection between his 
current prostatitis and his military service.  Instead, they 
document ongoing treatment for the disorder, essentially 
duplicating the evidence which had previously been submitted.  

The Board notes that the veteran has not been examined in 
conjunction with his claim to reopen; nor has a medical 
opinion been sought.  However, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the veteran a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
Since no new and material evidence has been submitted, an 
examination and opinion is not required.

Thus, the Board finds that while the veteran has indeed 
submitted new evidence, having not submitted the more recent 
medical records before, he has not, in fact, submitted 
material evidence, that is, evidence that offers a reasonable 
possibility of substantiating his claim.  Instead, it is 
merely cumulative and redundant of evidence already of record 
at the time of the last final disallowance.  Accordingly, new 
and material evidence having not been received, the veteran's 
application to reopen his claim of entitlement to service 
connection for prostatitis is denied.

Service Connection for a Sleep Disorder

Having reopened the veteran's claim of entitlement to service 
connection for a sleep disorder above, the Board addresses 
the merits here.  Specifically, the veteran contends that his 
current sleep disorder, variously diagnosed as narcolepsy, 
idiopathic hypersomnia, and REM behavior sleep disorder, 
began while he was in service.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1111, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

As a preliminary matter, every veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

VA's General Counsel has held, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C.A. § 1111 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service.  The 
General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) is therefore invalid and should 
not be followed. VAOPGCPREC 3-2003 (2003). 

The Board also notes that the Court of Appeals for the 
Federal Circuit reached the same conclusion in 2004, by 
holding that "the government must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness for wartime service under section 1111."  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir., 2004).  The Court went 
further to hold that "if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim is one for service connection" rather than for 
service-connected aggravation.  Id. 

In this case, the Board notes that the medical evidence of 
record regarding the veteran's sleep disorder indicates that 
it likely preexisted service.  Although the veteran's service 
medical records are negative for any such notation, a May 
2005 medical opinion by Dr. R.R.S. indicates that this 
particular type of disorder generally begins in the 
adolescent years.  The Board, finds, however, that this does 
not clearly and unmistakably establish that this particular 
veteran's sleep disorder in fact preexisted service.  
Accordingly, the Board finds that the presumption of 
soundness is not rebutted, and this is a claim for service 
connection, rather than for aggravation of a preexisting 
disease.

While service medical records are negative for treatment of 
narcolepsy or other related sleeping disorder, there is 
evidence of an October 1953 Trial by Summary Court-Martial, 
in which it was found that while on post as a sentinel at the 
634th Armored Infantry Battalion Motor Pool, the veteran was 
found sleeping.  The veteran's June 1957 separation 
examination is negative for any findings referable to the 
veteran's sleep habits. 

Post-service treatment records reveal that treatment for a 
sleep disorder was first noted in November 1996.  At that 
time, the veteran reported a longtime problem with excessive 
drowsiness and easily and inappropriately falling asleep.  He 
related the in-service incidents, and further indicated his 
current problems with falling asleep while driving.  A formal 
diagnosis was made in November 1998 at the Sleep Disorders & 
Research Clinic at the VA Medical Center in Houston, Texas.  
After extensive testing, the diagnoses noted were idiopathic 
hypersomnia, REM behavior disorder, and dysomnia associated 
with mood disorders.  

Further sleep studies were conducted in July and August 2002.  
They confirmed a diagnosis of severe idiopathic hypersomnia 
with narcolepsy.  

In addition to these treatment records, there is lay 
testimony indicating a continuity of symptoms from the time 
of the veteran's service.  In May 2000, a fellow serviceman 
who was stationed with the veteran with the 634th Armored 
Infantry Battalion submitted a statement to the effect that 
he remembered the veteran having the nickname "Sleepy" in 
service, because he was always falling asleep in classes and 
on guard duty.  He also indicated he had seen the veteran 
fall asleep while walking.  A former colleague of the veteran 
submitted a statement in May 2002, advising that he had known 
the veteran since the mid 1950's and had remembered him being 
sleepy, but that it became more prominent as the years went 
on.  The veteran's wife testified before the undersigned in 
July 2005, stating that when she met the veteran in 1959, he 
had a significant problem staying awake.  

Several opinions have been offered by medical professionals 
regarding this veteran's sleep disorder and the timing of its 
onset; each offers an opinion favorable to the veteran.  The 
most comprehensive opinion is from Dr. R.R.S., of the Sleep & 
Lung Consultants of Texas.  He has been the veteran's 
treating physician for this disorder since 2002.

In May 2005, Dr. R.R.S. submitted a detailed letter in which 
he chronicled his treatment of the veteran.  He also reviewed 
the veteran's claims file, to include his service records, 
including the October 1953 Court-Martial, and his private and 
VA outpatient medical records.  Prior to stating his 
opinions, the doctor confirmed that he expressed them within 
a reasonable degree of medical probability, based on his 
medical experience as a Board Certified Internal Medicine 
Physician and a Sleep Medicine Specialist.  

The physician went on to state that "the disciplinary action 
for falling asleep on duty in the military was symptomatic 
for excessive daytime sleepiness consistent with idiopathic 
hypersomnia at the time he was on military active duty" 
(emphasis added).  He further opined that, with a reasonable 
degree of medical probability, the veteran's current sleep 
disorder was present before he entered service, and may have 
been responsible for his reprimands during service.  Dr. 
R.R.S. then submitted, in support of his opinions, a copy of 
a chapter from his latest sleep medicine text book regarding 
idiopathic central nervous system hypersomnia.

The Board notes that in assessing medical evidence, whether a 
physician provides a basis for his medical opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  

The Board finds that the May 2005 opinion is credible, in 
that the specialist had reviewed the veteran's complete file 
prior to making his medical judgment.  Further, he provided 
sound medical principles for his conclusion that the in-
service incident of the veteran falling asleep was, with 
reasonable probability, an early manifestation of his current 
disease.  The Board notes that there is no opinion to the 
contrary of this one, and absent such evidence, the Board is 
not in a position to question this well-reasoned opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board concludes that the record has established a medical 
nexus between the veteran's service and his current sleep 
disability.  Therefore, service connection is warranted for 
idiopathic hypersomnia, the veteran's actual diagnosis as per 
his treating sleep specialist. 

Disability Evaluation for Tension Headaches

The veteran seeks a rating in excess of 10 percent for his 
service-connected disability of tension headaches.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  According to the policy in the schedule, 
when a disability is not specifically listed, the Diagnostic 
Code will be "built up," meaning that the first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part of the body involved, and the last 2 
digits will be "99."  38 C.F.R. § 4.27.  For example, 
Diagnostic Code 8199 is used to identify unlisted 
neurological disabilities.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for tension headaches by 
Board decision in January 2002.  The disability was evaluated 
as 10 percent disabling under DC 8199-8100, as analogous to 
migraine headaches.  

Under the rating criteria for migraines, those with 
characteristic prostrating attacks averaging one episode in 2 
months over the last several months warrant the assignment of 
a 10 percent evaluation.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  The maximum schedular rating of 50 percent 
is warranted for migraines with very frequent and completely 
prostrating and prolonged attacks which produce severe 
economic inadaptability.   38 C.F.R. § 124a, DC 8100.  

The Board has reviewed the entire record, with special 
emphasis on those records within the appellate period, 
specifically, VA outpatient treatment records dated from 
February 2002 to August 2003 and a VA examination in May 
2004.

In February 2002, the veteran presented to his primary care 
physician with more frequent headaches, rating his associated 
pain as a 9 on a scale of 1 to 10.  It was noted that he was 
experiencing dizziness in conjunction with his headaches as 
well.  In the context of a follow up appointment in the 
neurology clinic in April 2002, he indicated that he 
continued to have frequent headaches, and at that time, he 
would rate the pain as a 6 on a pain scale of 1 to 10. 

In January 2003, the veteran reported for his regular care 
appointment and indicated that his headaches were now more 
often a 9 on the pain scale, and that medication helped only 
some of the time.  He reiterated this complaint at his 
February 2003 routine visit.  In July 2003, he reported that 
his headaches "come and go all the time" making him have to 
take increasing amounts of medication.  He described the pain 
as fluctuating between 5 and 10 on the scale. 

During his VA examination in May 2004, the veteran reported 
that his headaches started in the back of his head and upper 
neck.  He related them to his cervical spine surgery 
performed in 1995, although he then remembered having a 
severe headache in 1956 while in service.  

The veteran clarified in his July 2005 hearing that he 
experiences pain every day for which he takes medication, and 
generally that pain is around a level of 6 on a scale of 1 to 
10.  He further indicated that roughly two times a week, his 
pain is at a level of 10 and lasts several hours.  During 
these bouts, he will retreat to a quiet, dark place to wait 
it out.

The Board finds that the veteran's credible hearing testimony 
regarding the frequency and severity of his headaches is 
sufficient to establish a higher rating under the Schedule.  
In particular, the veteran's need to seclude himself roughly 
two times a week, for several hours at a time, creates a 
disability picture demonstrating attacks that are very 
frequent, and are to be considered prostrating and prolonged.  
The concurrent outpatient clinical records confirm 
increasingly more frequent episodes, with pain often rating 
near 10.  Accordingly, the Board finds that the veteran's 
disability picture more nearly approximates the 50 percent 
rating level.  See 38 C.F.R. § 4.7.  

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
which would afford the veteran an even higher rating.  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, there 
is no competent evidence that the disability at issue 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  The Board finds that the 
assigned rating under Schedule is appropriate.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for narcolepsy is granted.  

Entitlement to service connection for idiopathic hypersomnia 
is granted.

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for hearing loss is granted.  

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for prostatitis is denied.  

Entitlement to a 50 percent evaluation for tension headaches 
is granted, subject to regulations applicable to the payment 
of monetary benefits.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for hearing loss, the Board finds that the record 
on appeal is not yet sufficient to render a decision on the 
merits.  

The veteran contends that his hearing loss is attributable to 
acoustic trauma he experienced during service.  Specifically, 
in his July 2005 hearing before the undersigned, the veteran 
maintained that he suffered noise exposure while serving as a 
driver of an armored personnel carrier, when the 50 caliber 
guns situated above his head were fired.  The veteran's DD 
Form 214, Report of Transfer or Discharge, and other 
personnel records confirm that he served in an Armored 
Infantry Battalion.  

A review of the record reveals that the veteran underwent a 
VA audio examination in December 2002, and a diagnosis of 
sensorineural hearing loss was rendered.  This clinical 
report also notes a positive history of military noise 
exposure and no post-service industrial noise exposure.  

No opinion has been offered as of yet concerning the etiology 
of the veteran's current hearing loss.  Based on the evidence 
of record, it is the opinion of the Board that a 
contemporaneous and thorough review of the claims file and 
medical opinion would assist the Board in clarifying the 
etiology of the veteran's hearing disability and would be 
instructive with regard to the appropriate disposition of 
this issue.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, these 
matters are remanded to the RO via the AMC in Washington, DC 
for the following:

1.  The RO is requested to forward the 
veteran's claims folder to the examiner who 
conducted the December 2002 VA audiological 
examination (or a suitable substitute if 
this individual is unavailable) for an 
addendum.  The examiner is requested to 
review the claims folder in order to render 
an opinion as to whether it is at least as 
likely as not (probability of fifty percent 
or more) that any hearing loss diagnosed is 
related to in-service noise exposure.  
Attention is invited to the veteran's in-
service and post service history of noise 
exposure, related in the December 2002 exam 
and the July 2005 hearing before the Board.  
A complete rationale for any opinion 
expressed should be included in the report.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


